United States Court of Appeals
                     For the First Circuit

No. 12-1261
                         UNITED STATES,

                            Appellee,

                               v.

                   RAMON ZORRILLA-ECHEVARRÍA,

                      Defendant, Appellant,

                      ANDRES CASTILLO-PEÑA,

                      Claimant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]


                              Before
                       Lynch, Chief Judge,
               Howard and Kayatta, Circuit Judges.



     Luis Rafael Rivera and Rivera Law Office on brief for
appellant.
     Nelson Pérez-Sosa, Assistant United States Attorney, Thomas
F. Klumper, Assistant United States Attorney, and Rosa Emilia
Rodriguez-Velez, United States Attorney, on brief for appellee.




                          July 18, 2013
              KAYATTA,    Circuit   Judge.         Appellant   Ramon    Zorrilla-

Echevarría was caught smuggling approximately $543,000, hidden in

two false doors, from Mayaguez, Puerto Rico to the Dominican

Republic.     United States Customs and Border Patrol ("CBP") agents

arrested him and seized the cash, which CBP has continued to hold.

Zorrilla-Echevarría's case was tried to a jury, which convicted him

on charges of bulk cash smuggling and failure to report the export

of currency.

              The cash used by Zorrilla-Echevarría was forfeitable to

the United States as "property used . . . in any manner or part, to

commit" a violation of the bulk smuggling and failure to report

statutes. 21 U.S.C. § 853(a)(2). All the district court need have

done was issue an order as part of Zorrilla-Echevarría's sentence

specifying both the forfeiture of the cash to the United States

Treasury, id. § 853(a), and authorizing the Attorney General to

seize the cash, id. § 853(g). The Attorney General would then have

directed the disposition of the cash, "making due provision for the

rights of any innocent persons."               Id. § 853(h), (n).

              Instead, at the government's behest, the district court

entered   a    series     of   orders    and    amendments,    which   ultimately

resulted in the entry of a personal judgment against Zorrilla-

Echevarría     in   the    amount   of    the     cash.   Zorrilla-Echevarría

initially filed an appeal from the entry of that money judgment

against him, but he then dropped that appeal.                     After further

                                         -2-
activity by the district court, including the entry of an order of

attachment, see United States v. Zorrilla-Echevarría, Criminal No.

07-448(JAF),    2010   WL   987783,    at   *3   (D.P.R.   Mar.   12,   2010),

Zorrilla-Echevarría appealed again, as did a third party, Andres

Castillo-Peña, who claimed the cash belonged to him.              See United

States v. Zorrilla-Echevarría, 671 F.3d 1, 7-9 (1st Cir. 2011).

            Thus arrived this case on our docket in 2011, like a

train passenger disembarking at the wrong station and finding that

none of the standard directions for going forward seemed to fit.

Cf. Atieh v. Riordan, ___ F.3d ___, No. 12-2314, 2013 WL 3156511,

at *1 (1st Cir. June 24, 2013)        ("When parties lead a court down a

path that ignores proper procedure, bad things often happen.").

All told, the unfortunate detours included the unnecessary entry of

a judgment for the value of the money rather than a forfeiture of

the money itself, a dropped appeal resulting in waiver of any

objection to the entry of that judgment, and the "attachment" of

the cash without a third-party hearing.

            Making the best of it, we rejected all of Zorrilla-

Echevarría's previous challenges on appeal, remanding the case to

the district court to provide Castillo-Peña with the mandatory

hearing to which he would have been entitled had the proper

procedures been followed.         The district court conducted that

hearing and found that Castillo-Peña had no cognizable interest in

the cash.      He has not appealed from that order, so he lacks

                                      -3-
standing to bring any other appeal.        E.g., United States v.

Andrews, 530 F.3d 1232, 1237 (10th Cir. 2008) ("[I]f the property

does not belong to the third party, . . . defects in the finding of

forfeitability are no concern of his.").

           That leaves Zorrilla-Echevarría.    He wishes to extend

this overly long journey still further, apparently hoping that

additional mischief might play out with the cash back in his hands.

Toward that apparent end, he requests that we simply reverse the

district court's § 853(p) order of seizure.1

           We refuse to do so.   Instead, we bring this misbegotten

journey to an end by leaving the cash in the hands of the United

States.2   Zorrilla-Echevarría has been found by a jury to be guilty

of the crimes charged; the statute clearly provides for forfeiture


     1
      In one section of his brief on appeal, Zorrilla-Echevarría
cryptically suggests that the civil forfeiture procedures of 18
U.S.C. § 983 are applicable in this criminal case, and that under
§ 983, the government's time to file a civil complaint of
forfeiture has expired, even though an indictment and forfeiture
order were long ago entered in this proceeding.           Zorrilla-
Echevarría offers no explanation for why the civil forfeiture rules
would apply in this action or for how they would lead to the
claimed result. Accordingly, his argument along those lines is
waived. See, e.g., Rivera-Gomez v. de Castro, 843 F.2d 631, 635
(1st Cir. 1988).
     2
       The precise amount of cash has, like much else in this
litigation, been a moving target. E.g., United States v. Zorrilla-
Echevarría, 671 F.3d 1, 2 n.1 (1st Cir. 2011). Nevertheless, there
is now no dispute that the district court ordered--and ordered
satisfied--a money judgment order against Zorrilla-Echevarría in
the amount of $543,731.     United States v. Zorrilla-Echevarría,
Civil No. 07-0448(JAF), 2012 WL 359745, at *2-3 (D.P.R. Feb. 2,
2012). It is that order that we now affirm.

                                 -4-
of the cash used in the attempted smuggling, see 31 U.S.C. § 5332;

that very cash is undisputedly available for forfeiture; and the

rights of all possible third parties have been adjudicated.              The

only problem is that rather than a simple forfeiture order under

§ 853(p), we have on the record a money judgment and, now, a

misapplication of 853(p) to the actual property used in the crime.

United States v. Zorrilla-Echevarría, Civil No. 07-0448(JAF), 2012

WL 359745, at *2-3 (D.P.R. Feb. 2, 2012).

           "We are, of course, free to affirm a district court's

decision on any ground supported by the record even if the issue

was not pleaded, tried, or otherwise referred to in the proceedings

below."   Doe v. Anriq, 728 F.2d 30, 32 (1st Cir. 1984) (quotation

marks omitted).       Throughout the course of these proceedings,

Zorrilla-Echevarría has strenuously insisted that the cash the

government   seized   is   in   fact   "nexus"   property,   used   in   the

commission of the offense, under § 853(a) and 21 U.S.C. § 5332.          To

affirm, we therefore do not need to decide whether or when property

other than "nexus" property itself may be turned over to satisfy a

money judgment order of forfeiture without following the procedures

of § 853(p).   Cf. Zorrilla-Echevarría, 671 F.3d at 11 n.15 ("Th[e]

distinction is relevant because there are particular procedures in

place governing forfeiture of substitute property." (citing Fed. R.

Crim. P. 32.2(e) (2010))); United States v. Misla-Aldarondo, 478

F.3d 52, 73 (1st Cir. 2007).       Rather, we need only hold that, as


                                   -5-
anticipated in our prior ruling, the United States may now retain

the nexus property in satisfaction of the money judgment entered

against Zorrilla-Echevarría.

          Affirmed.




                               -6-